An alternative writ of mandamus was issued herein, ordering the judge of Division "E" of the Civil District Court for the Parish of Orleans to grant suspensive and devolutive appeals petitioned for by relatrix on August 5th, 1948 or show cause to the contrary. Inasmuch as the judge has granted the appeals, the question presented on the rule is moot except for the claim of relatrix that the judge be condemned to pay the costs.
In the recent case of Tucker v. Edwards, 212 La. 457,32 So.2d 845, where a similar contention was made, we said that we knew of no rule of law authorizing the taxing of costs against a trial judge in matters where remedial writs are granted to review his rulings. That decision governs this case. *Page 285 
Accordingly, the rule issued herein is discharged. The costs incurred in this court in connection with the securing of the writ are to be taxed against the party cast after final determination of the suit on its merits.